DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/19/2021 and 06/15/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the various units in claim 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 1 recites “generating a disparity map of a reference image by performing stereo matching for each stereo image”. The term “each stereo image” indicates there are multiple stereo images. It is not clear which are the multiple stereo images, and whether the reference image is one of them. Please clarify.
Claim 1 recites “dividing the reference image into at least one homogeneous area based on a homogeneity criterion”, then later “each homogeneous area divided based on the extracted valid disparity values”. Are these two related? If not, what is the purpose of the first one, as the result of that dividing (based on a homogeneity criterion) is never used later?

Claim 13 recites “for enhancing a disparity map generated a stereo image” which doesn’t seem to make sense.

Claim 13 recites “stereo matching for each input stereo image to generate a disparity map of a reference image”. The term “each stereo image” indicates there are multiple stereo images. It is not clear which are the multiple stereo images, and whether the reference image is one of them.

Claim 13 recites “divides the reference image into at least one homogeneous area based on a homogeneity criterion, … updates invalid disparity values in a corresponding homogeneous area by calculating a linear rate of change for the valid disparity values in each divided homogeneous area”. It is not clear whether/how these recitations of homogeneous areas are related to each other. In addition, it is not clear whether the later recitations of homogeneous area are referring to the original reference image (i.e., areas with similar pixel intensity values) or rather the disparity map (i.e., areas with similar disparity values). Please clarify.

Claim(s) not mentioned specifically is/are dependent on indefinite antecedent claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11-13 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Robert et al. (hereafter referred to as “Robert”, US2013/0176300). 

Regarding claim 1, Robert discloses a method for enhancing a disparity map (Figs. 1&3) generated by performing stereo matching on a stereo image in an apparatus for enhancing the disparity map, the method comprising: 
generating a disparity map of a reference image by performing stereo matching for each stereo image (Fig. 1, 105&106 and Fig. 3, 305&306, pg. [0056], generating disparity maps through disparity estimation); 
dividing the reference image into at least one homogeneous area based on a homogeneity criterion (Fig. 3, blocks 305&306. pg. [0037], [0060]-[0061], detect uniform area based on luminance variance value being under a threshold); 
extracting valid disparity values from the disparity map of the reference image (Fig. 1, pg. [0039], pixel labeling 107&108 separate invalid disparity values (disparity in the inconsistent areas) from valid ones); 
calculating a linear rate of change for the valid disparity values in each homogeneous area divided based on the extracted valid disparity values (pg. [0039]-[0047], δ∆xy is a linear rate of change); and 
enhancing the disparity map by updating invalid disparity values in a corresponding homogeneous area using the linear rate of change calculated for each homogeneous area (pg. [0037]-[0038], [0048]-[0049], filter the disparity values under smoothness and consistency constraints).

Regarding claim 11, Robert discloses the method of claim 1, wherein the dividing includes grouping pixels having homogeneity in at least one of brightness, texture, and color of the pixel into the same homogeneous area (pg. [0060]-[0061]).

Regarding claim 12, Robert discloses the method of claim 1, wherein the enhancing includes, after updating the invalid disparity values for all homogeneous areas in the reference image, smoothing an updated disparity map (Fig. 2 and pg. [0052], iterative filtering).

Regarding claims 13, 19 and 20, the limitations of the claims are rejected for the same reasons as set forth in the rejection of claims 1, 12 and 11 above, respectively. Robert’s method is computer based.

Allowable Subject Matter
Claims 2-9 and 14-18 are not rejected over the prior art of record. These claims may be allowable if the rejections under U.S.C. 112(b), set forth in this Office action, are overcome.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI LIU/Primary Examiner, Art Unit 2666